Title: To Benjamin Franklin from Jean Rousseaux, 12 February 1779
From: Rousseaux, Jean
To: Franklin, Benjamin


Messieur.
a Callais le 12. fevrer 1779—
Je me suis fait Lhonneur de vous Ecrire deux Lettre a mon Egard vous marquant la triste Situation ou je me trouve et vous demandant le plaisir de vouloir mastiter [m’assister] mes je nay rien Gagnié. Cepandant sy Javois seu que vous ne maurie pas peu Servir que vous ne faitte je vous asseure que je norez [n’aurais] Jamais perdu ce que jay Perdu attendu avottre Service et norez pas Subir les Prisont pandant dix mois. Cella nest pas cepandant ce que Monsieur Jonchon mavoit dit et mavoit toujour promit que je norez rien perdu mes je vois tout le Contraire aujourdhuy. Il est vray quapres vous avoir sy bien servi je suis bien recompanse qui est de rien jusqua presant et sy Javois preveu cecy Je ne me serois pas ameuze icy a faire de la Depanse et ne chasant [sachant] comment paye ce que je Dois Et voy Tous les jour icy des personne qui nont point servi le Congre qui ont le boneur de faire leurs affaire. Ainsy Messieur ajez egard a ma Situation Je vous prié nayant aucune recource icy et vous Prie de me faire lhonneur dune de vos lettre et vous croy trop Juste pour ne pas mastiter dans Lettat ou je suis. Mon adresse est a Rousseaux officié de Navire chez Mr. armand au bras dor a callais mes cher messieur ne moublie pas je vous Prié et vous prie deregarde les deux Lettre que Je me suis fait Lhonneur de vous ecrire ou je vous Donne des preuve de ce que je vous ay servit je suis entadant [en attendant] ce plaisir de vous ayant perdu tout quand Jay ette pri qui etoit le 19. 7bre. 1777. Jay Lhonneur Dettre avec respect Messieur Vottre tres heumble et tres obt. serviteur
Jean Rousseaux
 
Addressed: A— Monsieur.— / Monsieur le Docteur franquelin / Ambassadeur des ameriquain / a Passy—
Notation: Jean Rousseaux Calais le 12 fr. 1779.
